Exhibit 3.1 CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A CONVERTIBLE PREFERRED STOCK OF BRIDGELINE DIGITAL , INC. Pursuant to Section 151 if the General Corporation Law of the State of Delaware It is hereby certified that: 1. The name of the Company (hereinafter called the "Company") is Bridgeline Digital, Inc., a Delaware corporation. 2. The Certificate of Incorporation of the Company, as amended (the “Certificate of Incorporation”) authorizes the issuance of One Million (1,000,000) shares of preferred stock, $0.001 par value per share, and expressly vests in the Board of Directors of the Company the authority to issue any or all of said shares in one (1) or more series and by resolution or resolutions to establish the designation and number and to fix the relative rights and preferences of each series to be issued. 3. The Board of Directors of the Company, pursuant to the authority expressly vested in it as aforesaid, has adopted the following resolutions creating a Series A issue of Preferred Stock: RESOLVED , that Two Hundred Sixty-Four Thousand (264,000) of the One Million (1,000,000) authorized shares of Preferred Stock of the Company shall be designated Series A Convertible Preferred Stock, and fixes the rights, powers, preferences, privileges and restrictions relating to such series in addition to any set forth in the Certificate of Incorporation as follows: TERMS OF SERIES A CONVERTIBLE PREFERRED STOCK Section 1
